Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 11-14, 16-20 and 22-25 are allowed.

Claims 3, 10, 15 and 21 are cancelled.	
			Reason for Allowance						Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“determine a number of bits between the reference block and a reference bit of a packet; and determine a timestamp for the packet based on the initial timestamp for the reference blocks, the synchronization timestamp for the asynchronous pulse, and the number of bits between the reference block and the reference bit of the packet” as cited in claims1, 8, 13 and 19, respectively, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
The closest prior art on record Jost US 2014/0092918 Al fails to teach the feature of
-“determine a number of bits between the reference block and a reference bit of a packet; and determine a timestamp for the packet based on the initial timestamp for the reference blocks, the synchronization timestamp for the asynchronous pulse, and the number of bits between the reference block and the reference bit of the packet” as cited in claims1, 8, 13 and 19, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ABDELTIF AJID/Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478